DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 and Sub-species A in the reply filed on 07/12/2022 is acknowledged.
Claims 4, 6, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohatsu (US 2014/0250723).
Regarding Claim 1, Kohatsu teaches a foot support member (104), comprising: a plantar support component (304, 306) including a first surface (see annotated Fig.)  for supporting at least a portion of a plantar surface of a wearer's foot (fig. 2 shows the first surface being plantar foot facing and spanning across the entire sole, therein providing a surface to support at least a portion of a plantar surface of a wearer’s foot); and a flexible support member (200) engaged with the plantar support component (fig. 1B shows the flexible support member (200) engaged with the plantar support component (120), wherein the flexible support member (5) includes a wave shaped portion (see annotated Fig.), wherein the wave shaped portion is oriented such that plural wave crests extend toward the first surface of the plantar support component and plural wave troughs extend away from the first surface of the plantar support component (fig. 2 shows a cross section of the sole including a wave of the wave shaped portion, the wave having a peak extending upwards towards the first surface of the plantar support component and a trough extending away from the first surface; fig. 1C shows the wave shaped portion having plural waves and crests), wherein the wave shaped portion includes a rigid plate capable of flexing under weight of a wearer (paragraph [0046] discloses “The foot support member 200 may be made from a relatively hard but flexible material, such as plastics, fiber or other reinforced polymers…  The main support surface 202 may be a thin, plate-like structure (e.g., less than 3 mm thick, and even less than 2 mm thick) and at least somewhat flexible even at locations away from the flex joints 250 such that it may flex under force (e.g., the user's weight),” wherein the wave shaped portion is part of the foot support member and therefore also the main support surface), and wherein flexing of the rigid plate under weight of a wearer changes a longitudinal dimension of the foot support member (figs. 1E and 1F shows the flexing of the rigid plate under a weight, therein increasing the longitudinal direction of the foot support member as the gap (206) increases with flexing).
Regarding Claim 2, Kohatsu teaches all of the limitations of the foot support member of Claim 1, as discussed in the rejections above. Kohatsu further teaches wherein the plantar support component (304, 306) comprises a polymer foam midsole material (paragraph [0056] discloses “one or more midsole components 304 (e.g., of any of the types described above),” wherein the midsole components as described above are made of polymer foam (paragraph [0042]), paragraph [0058], “The sole member(s) 306 may include one or more midsole components (e.g., one or more of polymeric foam”), and wherein the flexible support member (200) is at least partially embedded in the polymer foam midsole material (fig. 2 shows the flexible support member surrounded on the top and bottom by the plantar support component (304, 306), and is therefore at least partially embedded).
Regarding Claim 3, Kohatsu teaches all of the limitations of the foot support member of Claim 1, as discussed in the rejections above. Kohatsu further teaches wherein peaks of the plural wave troughs (see annotated Fig.) and peaks of the plural wave crests (see annotated Fig.) extend in a substantially medial side to lateral side direction of the foot support member (annotated fig. 1C shows the peaks of the wave crests and troughs extending from the medial to a lateral side of the foot support member).
Regarding Claim 5, Kohatsu teaches all of the limitations of the foot support member of Claim 1, as discussed in the rejections above. Kohatsu further teaches wherein flexing of the rigid plate (200) under weight of a wearer causes at least a portion of the rigid plate to become flatter to thereby increase the longitudinal dimension of the foot support member (fig. 1F shows a portion of the rigid plate (200) being flexed and the gap (206) measuring the width of a wave increasing, therein flattening and increasing the longitudinal dimension of the foot support member (200)).

    PNG
    media_image1.png
    414
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    619
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo ‘208 (KR 101253208).
Regarding Claim 1, Seo ‘208 teaches a foot support member (fig. 3), comprising: a plantar support component (100) including a first surface (see annotated Fig.) for supporting at least a portion of a plantar surface of a wearer's foot (annotated fig. 1 shows the first surface facing upwards, and therein configured to support a portion of the plantar surface of a wearer’s foot); and a flexible support member (200) engaged with the plantar support component (fig. 3 shows the flexible support member (200) engaged with the planter support component (100)), wherein the flexible support member includes a wave shaped portion (202, 204), wherein the wave shaped portion is oriented such that plural wave crests (210) extend toward the first surface of the plantar support component (100) and plural wave troughs (230) extend away from the first surface of the plantar support component (100) (annotated fig. 1 shows the wave crests (210) extending towards the first surface and the wave troughs (230) extending away from the first surface), wherein the wave shaped portion includes a rigid plate capable of flexing under weight of a wearer (“Description of Embodiments” discloses “The reinforcing member 200 is formed of a highly elastic material,” wherein the wave shaped portion is part of the reinforcing member which is obviously rigid as it reinforces the sole and is obviously flexible under weight of the wearer as it is elastic).
Sao does not explicitly teach wherein flexing of the rigid plate under weight of a wearer changes a longitudinal dimension of the foot support member, however as the rigid plate is flexible and has a wave shape, as cited above, weight placed on the rigid plate would obviously cause the waves to change in dimension (as shown in fig. 2, with the arrow representing pressure applied to the rigid plate), therein obviously changing the longitudinal dimension of the plate as well.
Regarding Claim 2 Seo ‘208 teaches all of the limitations of the foot support member of Claim 1, as discussed in the rejections above. Seo ‘208 further teaches wherein the plantar support component (100) comprises a polymer foam midsole material (“Description of Embodiments” discloses “The midsole 100 is a conventional foam molding by using a conventional rubber and a synthetic resin may be formed by. In one embodiment, the midsole 100 may be formed of a foamed ethylene vinyl acetate (PHYLON),” wherein EVA is a polymer), and wherein the flexible support member (200) is at least partially embedded in the polymer foam midsole material (100) (fig. 3 shows the flexible support member (200) being partially embedded in the polymer foam midsole material (100)).
Regarding Claim 3 Seo ‘208 teaches all of the limitations of the foot support member of Claim 1, as discussed in the rejections above. Seo ‘208 further teaches wherein peaks of the plural wave troughs (230) and peaks of the plural wave crests (210) extend in a substantially medial side to lateral side direction of the foot support member (annotated fig. 1 shows the peaks of the waves and the troughs extending substantially from the medial to the lateral side of the foot support member).
Regarding Claim 5 Seo ‘208 teaches all of the limitations of the foot support member of Claim 1, as discussed in the rejections above. Seo ‘208 further teaches wherein flexing of the rigid plate (200) under weight of a wearer causes at least a portion of the rigid plate to become flatter (fig. 4 shows weight placed via the arrow causing a portion of the rigidi plate to become flatter) to thereby increase the longitudinal dimension of the foot support member (Seo ‘208 does not explicitly teach the longitudinal dimension of the foot support member increasing, however as the rigid plate flattens and increases in length, the length of the foot support member would obviously also increase in length).

    PNG
    media_image3.png
    685
    536
    media_image3.png
    Greyscale

Claim(s) 7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo ‘208 (KR 101253208) in view of Seo ‘825 (KR 20130061825).
Regarding Claim 7 Seo ‘208 teaches all of the limitations of the foot support member of Claim 3, as discussed in the rejections above. 
Seo ‘208 does not teach wherein flexing of the rigid plate under weight of a wearer causes at least a portion of the rigid plate to compress together to thereby decrease the longitudinal dimension of the foot support member.
Attention is drawn to Seo ‘825 which teaches an analogous article of footwear. Seo ‘825 teaches a foot support member (fig. 5), comprising: a plantar support component (100) including a first surface (see annotated Fig.) for supporting at least a portion of a plantar surface of a wearer's foot (annotated fig. 1 shows the first surface facing upwards, and therein configured to support a portion of the plantar surface of a wearer’s foot); and a flexible support member (200) engaged with the plantar support component (fig. 5 shows the flexible support member (200) engaged with the planter support component (100)), wherein the flexible support member includes a wave shaped portion (see annotated Fig.), wherein the wave shaped portion is oriented such that plural wave crests (see annotated Fig.) extend toward the first surface of the plantar support component (100) and plural wave troughs (see annotated Fig.) extend away from the first surface of the plantar support component (100) (annotated fig. 1 shows the wave crests extending towards the first surface and the wave troughs extending away from the wave surface), wherein the wave shaped portion includes a rigid plate capable of flexing under weight of a wearer (“Description of Embodiments” discloses “The reinforcing member 200 is formed of a highly elastic material,” wherein the wave shaped portion is part of the reinforcing member which is obviously rigid as it reinforces the sole and is obviously flexible under weight of the wearer as it is elastic, it is noted that reinforcing member 200 and 200’ are different embodiments, however it is disclosed that “the same or equivalent portions as those in the above-described configuration are denoted by the same or equivalent reference numerals,” therefore the flexible support member (200’) still embodies these characteristics), and wherein flexing of the rigid plate under weight of a wearer changes a longitudinal dimension of the foot support member (as the rigid plate is elastic and has a wave shaped portion, flexing the plate will obviously cause a change in longitudinal dimension of the flexible support member, which would then obviously cause a change in longitudinal dimension of the flexible support member as well), and wherein peaks of the plural wave troughs and peaks of the plural wave crests extend in a substantially medial side to lateral side direction of the foot support member (“Description of Embodiments” discloses “the plurality of reinforcing members 200' may be along the width direction of the midsole 100,” wherein as they’re along the width they are considered as extending substantially medial side to lateral side of the foot support member). Seo ‘825 further teaches wherein flexing of the rigid plate under weight of a wearer causes at least a portion of the rigid plate to compress together to thereby decrease the longitudinal dimension of the foot support member (fig. 5 shows the rigid plate (part of the flexible support member (200)) overlapping itself, therefore flexing the rigid plate member would obviously flatten and shorten the length of the rigid plate, and therefore the foot support member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo ‘208 to include the teachings of Seo ‘825 such that flexing of the rigid plate under weight of a wearer causes at least a portion of the rigid plate to compress together to thereby decrease the longitudinal dimension of the foot support member as it is no more than a change in shape of the rigid plate that is known in the art for providing reinforcement to a plantar support component that would produce this function as claimed, especially as Seo ‘208 teaches “the curvature of the arch (210) is changed as appropriate in accordance with the conditions and design requirements may be.”
Regarding Claim 9 Seo ‘208 teaches all of the limitations of the foot support member of Claim 3, as discussed in the rejections above. Seo ‘208 further teaches wherein when the foot support member is oriented on a horizontal surface: (a) a heel or midfoot area of the wave shaped portion includes no overlapping areas in a vertical direction (fig. 3 shows the foot support member oriented on a horizontal surface and the heel and midfoot areas of the wave shaped portion (204) having no areas that overlap in a vertical direction).
Seo ‘208 does not teach a forefoot area of the wave shaped portion includes overlapping areas in the vertical direction.
Attention is drawn to Seo ‘825 which teaches an analogous article of footwear. Seo ‘825 teaches a foot support member (fig. 5), comprising: a plantar support component (100) including a first surface (see annotated Fig.) for supporting at least a portion of a plantar surface of a wearer's foot (annotated fig. 1 shows the first surface facing upwards, and therein configured to support a portion of the plantar surface of a wearer’s foot); and a flexible support member (200) engaged with the plantar support component (fig. 5 shows the flexible support member (200) engaged with the planter support component (100)), wherein the flexible support member includes a wave shaped portion (see annotated Fig.), wherein the wave shaped portion is oriented such that plural wave crests (see annotated Fig.) extend toward the first surface of the plantar support component (100) and plural wave troughs (see annotated Fig.) extend away from the first surface of the plantar support component (100) (annotated fig. 1 shows the wave crests extending towards the first surface and the wave troughs extending away from the wave surface), wherein the wave shaped portion includes a rigid plate capable of flexing under weight of a wearer (“Description of Embodiments” discloses “The reinforcing member 200 is formed of a highly elastic material,” wherein the wave shaped portion is part of the reinforcing member which is obviously rigid as it reinforces the sole and is obviously flexible under weight of the wearer as it is elastic, it is noted that reinforcing member 200 and 200’ are different embodiments, however it is disclosed that “the same or equivalent portions as those in the above-described configuration are denoted by the same or equivalent reference numerals,” therefore the flexible support member (200’) still embodies these characteristics), and wherein flexing of the rigid plate under weight of a wearer changes a longitudinal dimension of the foot support member (as the rigid plate is elastic, flexing the plate will obviously cause a change in longitudinal dimension of the flexible support member, which would then obviously cause a change in longitudinal dimension of the flexible support member as well), and wherein peaks of the plural wave troughs and peaks of the plural wave crests extend in a substantially medial side to lateral side direction of the foot support member (“Description of Embodiments” discloses “the plurality of reinforcing members 200' may be along the width direction of the midsole 100,” wherein as they’re along the width they are considered as extending substantially medial side to lateral side of the foot support member). Seo ‘825 further teaches a forefoot area of the wave shaped portion includes overlapping areas in the vertical direction (fig. 5 shows the wave shaped portion (202’) of the flexible support member (200’) including overlapping areas in the vertical direction in the forefoot area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo ‘208 to include the teachings of Seo ‘825 such that a forefoot area of the wave shaped portion includes overlapping areas in the vertical direction as it is no more than a change in shape of the rigid plate that is known in the art for providing reinforcement to a plantar support component, especially as Seo ‘208 teaches “the curvature of the arch (210) is changed as appropriate in accordance with the conditions and design requirements may be.”
Regarding Claim 10 Seo ‘208 teaches all of the limitations of the foot support member of Claim 9, as discussed in the rejections above. Seo ‘208 further teaches wherein flexing the heel or midfoot area of the wave shaped portion under weight of a wearer causes the heel or midfoot area to become flatter to thereby decrease a peak-to-peak amplitude of at least one adjacent wave trough and wave crest pair (fig. 4 shows the wave shaped portion (204) being flexed and becoming flatter, therein decreasing the peak to peak amplitude of the adjacent wave trough and wave crest). 
Seo ‘208 does not teach wherein flexing the forefoot area of the wave shaped portion under weight of a wearer causes the forefoot area to compress together to thereby become more folded.
Attention is drawn to Seo ‘825 which teaches an analogous article of footwear. Seo ‘825 teaches a foot support member (fig. 5), comprising: a plantar support component (100) including a first surface (see annotated Fig.) for supporting at least a portion of a plantar surface of a wearer's foot (annotated fig. 1 shows the first surface facing upwards, and therein configured to support a portion of the plantar surface of a wearer’s foot); and a flexible support member (200) engaged with the plantar support component (fig. 5 shows the flexible support member (200) engaged with the planter support component (100)), wherein the flexible support member includes a wave shaped portion (see annotated Fig.), wherein the wave shaped portion is oriented such that plural wave crests (see annotated Fig.) extend toward the first surface of the plantar support component (100) and plural wave troughs (see annotated Fig.) extend away from the first surface of the plantar support component (100) (annotated fig. 1 shows the wave crests extending towards the first surface and the wave troughs extending away from the wave surface), wherein the wave shaped portion includes a rigid plate capable of flexing under weight of a wearer (“Description of Embodiments” discloses “The reinforcing member 200 is formed of a highly elastic material,” wherein the wave shaped portion is part of the reinforcing member which is obviously rigid as it reinforces the sole and is obviously flexible under weight of the wearer as it is elastic, it is noted that reinforcing member 200 and 200’ are different embodiments, however it is disclosed that “the same or equivalent portions as those in the above-described configuration are denoted by the same or equivalent reference numerals,” therefore the flexible support member (200’) still embodies these characteristics), and wherein flexing of the rigid plate under weight of a wearer changes a longitudinal dimension of the foot support member (as the rigid plate is elastic, flexing the plate will obviously cause a change in longitudinal dimension of the flexible support member, which would then obviously cause a change in longitudinal dimension of the flexible support member as well), and wherein peaks of the plural wave troughs and peaks of the plural wave crests extend in a substantially medial side to lateral side direction of the foot support member (“Description of Embodiments” discloses “the plurality of reinforcing members 200' may be along the width direction of the midsole 100,” wherein as they’re along the width they are considered as extending substantially medial side to lateral side of the foot support member), and a forefoot area of the wave shaped portion includes overlapping areas in the vertical direction (fig. 5 shows the wave shaped portion of the flexible support member (200’) including overlapping areas in the vertical direction in the forefoot area). Seo ‘825 further teaches wherein flexing the forefoot area of the wave shaped portion (202’) under weight of a wearer causes the forefoot area to compress together to thereby become more folded (fig. 5 shows the wave shaped portion overlapping, therefore flexing the forefoot area would obviously cause the forefoot area to compress together to thereby become more folded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo ‘208 to include the teachings of Seo ‘825 such that flexing the forefoot area of the wave shaped portion under weight of a wearer causes the forefoot area to compress together to thereby become more folded as it is no more than a change in shape of the rigid plate that is known in the art for providing reinforcement to a plantar support component that would produce this function as claimed, especially as Seo ‘208 teaches “the curvature of the arch (210) is changed as appropriate in accordance with the conditions and design requirements may be.”
Regarding Claim 11 Seo ‘208 teaches all of the limitations of the foot support member of Claim 9, as discussed in the rejections above. Seo ‘208 further teaches wherein a second surface (see annotated Fig.) of the plantar support component (100) opposite the first surface includes plural gaps (110) defined therein (annotated fig. 1 shows the plural gaps (110) in the second surface).
Regarding Claim 12 Seo ‘208 teaches all of the limitations of the foot support member of Claim 11, as discussed in the rejections above. Seo ‘208 further teaches wherein the heel or midfoot area of the wave shaped portion flattens under weight of a wearer to thereby increase a longitudinal dimension of at least one of the plural gaps located in a heel or midfoot region of the foot support member (fig. 4 shows the wave shaped portion (204) being flexed and becoming flatter and fig. 3 shows the wave shaped portion being disposed in the plural gaps, therein flexing the heel or midfoot region obviously also increases the longitudinal dimension of at least one of the plural gaps located in a heel or midfoot region).
Regarding Claim 13 Seo ‘208 teaches all of the limitations of the foot support member of Claim 11, as discussed in the rejections above. 
Seo ‘208 does not teach wherein the forefoot area of the wave shaped portion flattens under weight of a wearer to thereby decrease a longitudinal dimension of at least one of the plural gaps located in a forefoot region of the foot support member.
Attention is drawn to Seo ‘825 which teaches an analogous article of footwear. Seo ‘825 teaches a foot support member (fig. 5), comprising: a plantar support component (100) including a first surface (see annotated Fig.) for supporting at least a portion of a plantar surface of a wearer's foot (annotated fig. 1 shows the first surface facing upwards, and therein configured to support a portion of the plantar surface of a wearer’s foot); and a flexible support member (200) engaged with the plantar support component (fig. 5 shows the flexible support member (200) engaged with the planter support component (100)), wherein the flexible support member includes a wave shaped portion (see annotated Fig.), wherein the wave shaped portion is oriented such that plural wave crests (see annotated Fig.) extend toward the first surface of the plantar support component (100) and plural wave troughs (see annotated Fig.) extend away from the first surface of the plantar support component (100) (annotated fig. 1 shows the wave crests extending towards the first surface and the wave troughs extending away from the wave surface), wherein the wave shaped portion includes a rigid plate capable of flexing under weight of a wearer (“Description of Embodiments” discloses “The reinforcing member 200 is formed of a highly elastic material,” wherein the wave shaped portion is part of the reinforcing member which is obviously rigid as it reinforces the sole and is obviously flexible under weight of the wearer as it is elastic, it is noted that reinforcing member 200 and 200’ are different embodiments, however it is disclosed that “the same or equivalent portions as those in the above-described configuration are denoted by the same or equivalent reference numerals,” therefore the flexible support member (200’) still embodies these characteristics), and wherein flexing of the rigid plate under weight of a wearer changes a longitudinal dimension of the foot support member (as the rigid plate is elastic, flexing the plate will obviously cause a change in longitudinal dimension of the flexible support member, which would then obviously cause a change in longitudinal dimension of the flexible support member as well), and wherein peaks of the plural wave troughs and peaks of the plural wave crests extend in a substantially medial side to lateral side direction of the foot support member (“Description of Embodiments” discloses “the plurality of reinforcing members 200' may be along the width direction of the midsole 100,” wherein as they’re along the width they are considered as extending substantially medial side to lateral side of the foot support member), a forefoot area of the wave shaped portion includes overlapping areas in the vertical direction (fig. 5 shows the wave shaped portion of the flexible support member (200’) including overlapping areas in the vertical direction in the forefoot area), and wherein a second surface (see annotated Fig.) of the plantar support component opposite the first surface includes plural gaps (110) defined therein (fig. 5 shows the gaps (110) defined in the second surface). Seo ‘825 further teaches wherein the forefoot area of the wave shaped portion flattens under weight of a wearer to thereby decrease a longitudinal dimension of at least one of the plural gaps located in a forefoot region of the foot support member (fig. 5 shows the wave shaped portion (202’) overlapping and being positioned in the plural gaps, therefore flexing the forefoot area would obviously case the forefoot area to compress together to thereby become more folded, decreasing the longitudinal length of the wave shaped portion and therein obviously the longitudinal dimension of the plural gaps). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo ‘208 to include the teachings of Seo ‘825 such that the forefoot area of the wave shaped portion flattens under weight of a wearer to thereby decrease a longitudinal dimension of at least one of the plural gaps located in a forefoot region of the foot support member. as it is no more than a change in shape of the rigid plate that is known in the art for providing reinforcement to a plantar support component that would produce this function as claimed, especially as Seo ‘208 teaches “the curvature of the arch (210) is changed as appropriate in accordance with the conditions and design requirements may be.”
Regarding Claim 14, Seo ‘208 teaches a foot support member, comprising: a foot support member (fig. 3), comprising: a plantar support component (100) including a first surface (see annotated Fig.) for supporting at least a portion of a plantar surface of a wearer's foot (annotated fig. 1 shows the first surface facing upwards, and therein configured to support a portion of the plantar surface of a wearer’s foot); and a flexible support member (200) engaged with the plantar support component (fig. 3 shows the flexible support member (200) engaged with the planter support component (100)), wherein the flexible support member includes a wave shaped portion (see annotated Fig.), wherein the wave shaped portion is oriented such that plural wave crests (see annotated Fig.) extend toward the first surface of the plantar support component (100) and plural wave troughs (see annotated Fig.) extend away from the first surface of the plantar support component (100)(annotated fig. 1 shows the wave crests extending towards the first surface and the wave troughs extending away from the wave surface), wherein the wave shaped portion includes a rigid plate capable of flexing under weight of a wearer (“Description of Embodiments” discloses “The reinforcing member 200 is formed of a highly elastic material,” wherein the wave shaped portion is part of the reinforcing member which is obviously rigid as it reinforces the sole and is obviously flexible under weight of the wearer as it is elastic), and wherein when the foot support member is oriented on a horizontal surface: (a) a heel or midfoot area of the wave shaped portion includes no overlapping areas in a vertical direction  (fig. 3 shows the foot support member oriented on a horizontal surface and the heel and midfoot areas of the wave shaped portion (204) having no areas that overlap in a vertical direction).
Seo ‘208 does not teach a forefoot area of the wave shaped portion includes overlapping areas in the vertical direction.
Attention is drawn to Seo ‘825 which teaches an analogous article of footwear. Seo ‘825 teaches a foot support member (fig. 5), comprising: a plantar support component (100) including a first surface (see annotated Fig.) for supporting at least a portion of a plantar surface of a wearer's foot (annotated fig. 1 shows the first surface facing upwards, and therein configured to support a portion of the plantar surface of a wearer’s foot); and a flexible support member (200) engaged with the plantar support component (fig. 5 shows the flexible support member (200) engaged with the planter support component (100)), wherein the flexible support member includes a wave shaped portion (see annotated Fig.), wherein the wave shaped portion is oriented such that plural wave crests (see annotated Fig.) extend toward the first surface of the plantar support component (100) and plural wave troughs (see annotated Fig.) extend away from the first surface of the plantar support component (100) (annotated fig. 1 shows the wave crests extending towards the first surface and the wave troughs extending away from the wave surface), wherein the wave shaped portion (202’, 204’) includes a rigid plate capable of flexing under weight of a wearer (“Description of Embodiments” discloses “The reinforcing member 200 is formed of a highly elastic material,” wherein the wave shaped portion is part of the reinforcing member which is obviously rigid as it reinforces the sole and is obviously flexible under weight of the wearer as it is elastic, it is noted that reinforcing member 200 and 200’ are different embodiments, however it is disclosed that “the same or equivalent portions as those in the above-described configuration are denoted by the same or equivalent reference numerals,” therefore the flexible support member (200’) still embodies these characteristics), and wherein flexing of the rigid plate under weight of a wearer changes a longitudinal dimension of the foot support member (as the rigid plate is elastic, flexing the plate will obviously cause a change in longitudinal dimension of the flexible support member, which would then obviously cause a change in longitudinal dimension of the flexible support member as well), and wherein when the foot support member is oriented on a horizontal surface: a forefoot area of the wave shaped portion (202’) includes overlapping areas in the vertical direction (fig. 5 shows the wave shaped portion of the flexible support member (200’) including overlapping areas in the vertical direction in the forefoot area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo ‘208 to include the teachings of Seo ‘825 such that a forefoot area of the wave shaped portion includes overlapping areas in the vertical direction as it is no more than a change in shape of the rigid plate that is known in the art for providing reinforcement to a plantar support component, especially as Seo ‘208 teaches “the curvature of the arch (210) is changed as appropriate in accordance with the conditions and design requirements may be.”
Regarding Claim 15 Seo ‘208 teaches all of the limitations of the foot support member of Claim 14, as discussed in the rejections above. Seo ‘208 further teaches wherein the plantar support component (100) comprises a polymer foam midsole material (“Description of Embodiments” discloses “The midsole 100 is a conventional foam molding by using a conventional rubber and a synthetic resin may be formed by. In one embodiment, the midsole 100 may be formed of a foamed ethylene vinyl acetate (PHYLON),” wherein EVA is a polymer), and wherein the flexible support member (200) is at least partially embedded in the polymer foam midsole material (100) (fig. 3 shows the flexible support member (200) being partially embedded in the polymer foam midsole material (100)).
Regarding Claim 16 Seo ‘208 teaches all of the limitations of the foot support member of Claim 14, as discussed in the rejections above. Seo ‘208 further teaches wherein a second surface (see annotated Fig.) of the plantar support component (100) opposite the first surface includes plural gaps (110) defined therein (annotated fig. 1 shows the plural gaps (110) in the second surface).
Regarding Claim 17 Seo ‘208 teaches all of the limitations of the foot support member of Claim 16, as discussed in the rejections above. Seo ‘208 further teaches wherein the heel or midfoot area of the wave shaped portion flattens under weight of a wearer to thereby increase a longitudinal dimension of at least one of the plural gaps located in a heel or midfoot region of the foot support member (fig. 4 shows the wave shaped portion being flexed and becoming flatter and fig. 3 shows the wave shaped portion being disposed in the plural gaps, therein flexing the heel or midfoot region obviously also increases the longitudinal dimension of at least one of the plural gaps located in a heel or midfoot region).
Regarding Claim 18 Seo ‘208 teaches all of the limitations of the foot support member of Claim 16, as discussed in the rejections above. 
Seo ‘208 does not teach wherein the forefoot area of the wave shaped portion flattens under weight of a wearer to thereby decrease a longitudinal dimension of at least one of the plural gaps located in a forefoot region of the foot support member.
Attention is drawn to Seo ‘825 which teaches an analogous article of footwear. Seo ‘825 teaches a foot support member (fig. 5), comprising: a plantar support component (100) including a first surface (see annotated Fig.) for supporting at least a portion of a plantar surface of a wearer's foot (annotated fig. 1 shows the first surface facing upwards, and therein configured to support a portion of the plantar surface of a wearer’s foot); and a flexible support member (200) engaged with the plantar support component (fig. 5 shows the flexible support member (200) engaged with the planter support component (100)), wherein the flexible support member includes a wave shaped portion (see annotated Fig.), wherein the wave shaped portion is oriented such that plural wave crests (see annotated Fig.) extend toward the first surface of the plantar support component (100) and plural wave troughs (see annotated Fig.) extend away from the first surface of the plantar support component (100) (annotated fig. 1 shows the wave crests extending towards the first surface and the wave troughs extending away from the wave surface), wherein the wave shaped portion includes a rigid plate capable of flexing under weight of a wearer (“Description of Embodiments” discloses “The reinforcing member 200 is formed of a highly elastic material,” wherein the wave shaped portion is part of the reinforcing member which is obviously rigid as it reinforces the sole and is obviously flexible under weight of the wearer as it is elastic, it is noted that reinforcing member 200 and 200’ are different embodiments, however it is disclosed that “the same or equivalent portions as those in the above-described configuration are denoted by the same or equivalent reference numerals,” therefore the flexible support member (200’) still embodies these characteristics), and wherein flexing of the rigid plate under weight of a wearer changes a longitudinal dimension of the foot support member (as the rigid plate is elastic, flexing the plate will obviously cause a change in longitudinal dimension of the flexible support member, which would then obviously cause a change in longitudinal dimension of the flexible support member as well), and wherein when the foot support member is oriented on a horizontal surface: a forefoot area of the wave shaped portion includes overlapping areas in the vertical direction (fig. 5 shows the wave shaped portion of the flexible support member (200’) including overlapping areas in the vertical direction in the forefoot area). Seo ‘825 further teaches wherein the forefoot area of the wave shaped portion (202’) flattens under weight of a wearer to thereby decrease a longitudinal dimension of at least one of the plural gaps located in a forefoot region of the foot support member (fig. 5 shows the wave shaped portion overlapping and being positioned in the plural gaps, therefore flexing the forefoot area would obviously case the forefoot area to compress together to thereby become more folded, decreasing the longitudinal length of the wave shaped portion and therein obviously the longitudinal dimension of the plural gaps).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo ‘208 to include the teachings of Seo ‘825 such that the forefoot area of the wave shaped portion flattens under weight of a wearer to thereby decrease a longitudinal dimension of at least one of the plural gaps located in a forefoot region of the foot support member. as it is no more than a change in shape of the rigid plate that is known in the art for providing reinforcement to a plantar support component that would produce this function as claimed, especially as Seo ‘208 teaches “the curvature of the arch (210) is changed as appropriate in accordance with the conditions and design requirements may be.”
Regarding Claim 19 Seo ‘208 tea Seo ‘208 further teaches wherein peaks of the plural wave troughs (see annotated Fig.) and peaks of the plural wave crests (see annotated Fig.) extend in a substantially medial side to lateral side direction of the foot support member (annotated fig. 1 shows the peaks of the waves and the troughs extending substantially from the medial to the lateral side of the foot support member), and wherein the wave shaped portion extends continuously from a heel region to a forefoot region of the foot support member (Annotated fig. 1 shows the wave shaped portion extending continuously from a heel region to a forefoot region of the foot support member).
Regarding Claim 20 Seo ‘208 teaches all of the limitations of the foot support member of Claim 14, as discussed in the rejections above. Seo ‘208 further teaches wherein flexing the heel or midfoot area of the wave shaped portion under weight of a wearer causes the heel or midfoot area to become flatter to thereby decrease a peak-to-peak amplitude of at least one adjacent wave trough and wave crest pair (fig. 4 shows the wave shaped portion (204) being flexed and becoming flatter, therein decreasing the peak to peak amplitude of the adjacent wave trough and wave crest). 
Seo ‘208 does not teach wherein flexing the forefoot area of the wave shaped portion under weight of a wearer causes the forefoot area to compress together to thereby become more folded.
Attention is drawn to Seo ‘825 which teaches an analogous article of footwear. Seo ‘825 teaches a foot support member (fig. 5), comprising: a plantar support component (100) including a first surface (see annotated Fig.) for supporting at least a portion of a plantar surface of a wearer's foot (annotated fig. 1 shows the first surface facing upwards, and therein configured to support a portion of the plantar surface of a wearer’s foot); and a flexible support member (200) engaged with the plantar support component (fig. 5 shows the flexible support member (200) engaged with the planter support component (100)), wherein the flexible support member includes a wave shaped portion (see annotated Fig.), wherein the wave shaped portion is oriented such that plural wave crests (see annotated Fig.) extend toward the first surface of the plantar support component (100) and plural wave troughs (see annotated Fig.) extend away from the first surface of the plantar support component (100) (annotated fig. 1 shows the wave crests extending towards the first surface and the wave troughs extending away from the wave surface), wherein the wave shaped portion includes a rigid plate capable of flexing under weight of a wearer (“Description of Embodiments” discloses “The reinforcing member 200 is formed of a highly elastic material,” wherein the wave shaped portion is part of the reinforcing member which is obviously rigid as it reinforces the sole and is obviously flexible under weight of the wearer as it is elastic, it is noted that reinforcing member 200 and 200’ are different embodiments, however it is disclosed that “the same or equivalent portions as those in the above-described configuration are denoted by the same or equivalent reference numerals,” therefore the flexible support member (200’) still embodies these characteristics), and wherein flexing of the rigid plate under weight of a wearer changes a longitudinal dimension of the foot support member (as the rigid plate is elastic, flexing the plate will obviously cause a change in longitudinal dimension of the flexible support member, which would then obviously cause a change in longitudinal dimension of the flexible support member as well), and wherein when the foot support member is oriented on a horizontal surface: a forefoot area of the wave shaped portion includes overlapping areas in the vertical direction (fig. 5 shows the wave shaped portion of the flexible support member (200’) including overlapping areas in the vertical direction in the forefoot area). Seo ‘825 further teaches wherein flexing the forefoot area of the wave shaped portion under weight of a wearer causes the forefoot area to compress together to thereby become more folded (fig. 5 shows the wave shaped portion overlapping, therefore flexing the forefoot area would obviously case the forefoot area to compress together to thereby become more folded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo ‘208 to include the teachings of Seo ‘825 such that flexing the forefoot area of the wave shaped portion under weight of a wearer causes the forefoot area to compress together to thereby become more folded as it is no more than a change in shape of the rigid plate that is known in the art for providing reinforcement to a plantar support component that would produce this function as claimed, especially as Seo ‘208 teaches “the curvature of the arch (210) is changed as appropriate in accordance with the conditions and design requirements may be.”

    PNG
    media_image4.png
    315
    566
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cadamuro (US 6675500) teaches an article of footwear with a flexible support member having overlapping portions that flatten when flexed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732         

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732